Gilchrist, J.
This is a case in which the petitioners have commenced proceedings in which the law rendered it necessary to cite into court the defendants, as well as many other parties. It has been settled that it falls within the general rule that allows costs to the prevailing party, so far that the towns shall be entitled to tax costs, upon the failure of the petition.
Where several costs are taxed by defendants, only one taxation for witnesses is allowed; so that the only matter at issue here is the travel and attendance of the parties themselves. Crosby v. Lovejoy, 6 N. H. 458.
There seems nothing in the case that should distinguish it from the general rule of allowing but one bill of costs to the prevailing party.

Motion for several costs denied.